DETAILED ACTION

1.            This office action is a response to the Application/Control Number: 16/238,337 filed 01/02/2019. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.

Claims Status
3.	This office action is based upon claims received on 12/02/2020 (request for continued examination), which replace all prior submitted versions of the claims.
-claims 2-3, 11-12, and 20 are canceled.
-Claims 1, 4-10, and 13-19 are pending.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement of Substance of Interview



Response to Remarks/Arguments
5.           Applicant's remarks & arguments, see page 6-7, filed 12/02/2020 (request for continued examination), with respect to claims 1, 4-10, and 13-19 rejected under 35 U.S.C. § 103, have been fully considered and are persuasive in consideration of applicant’s amendment of independent claims with allowable subject matter identified in the previous office action pertaining to Claims 2, 3, 11, 12, 20. The rejection under 35 U.S.C. §103 of Claims 1, 4-10, and 13-19, has been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Allowable Subject Matter
6.	In the Request for Continued Examination (RCE) application filed on 12/02/2020, Claims 1, 4-10, and 13-19 (renumbered Claims 1-15) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole, as interpreted in light of the specification and applicant’s amendment of independent claims with allowable subject matter as identified in the previous office action. An updated search has been performed, and the following is an Examiner's statement of reasons for allowance: 
 	Regarding Claims 1, 4-10, and 13-19 (renumbered Claims 1-15), the claims are considered allowable since no prior art reference alone or combination of prior art references, disclose or suggest the combination of limitations specified in the independent claims 1, 10 , 19 (renumbered 1, 8, 15) including:
	For Claim 1 in combination with other recited limitations:
the control circuitry classifying a modulation technique of the received wireless signal as continuous 4 level frequency (C4FM) modulation when the first difference is less than or equal to the threshold; and the control circuitry classifying the modulation technique as continuous quadrature phase shift keying (CQPSK) modulation when the first difference is greater than the threshold
For Claim 10 (renumbered 8) in combination with other recited limitations:
classify a modulation technique of the wireless signal as continuous 4 level frequency (C4FM) modulation when the difference is less than or equal to the threshold, and classify the modulation technique as continuous quadrature phase shift keying (CQPSK) modulation when the difference is greater than the threshold
For Claim 19 (renumbered 15) in combination with other recited limitations:
classify a modulation technique of the received wireless signal as continuous 4 level frequency (C4FM) modulation when the difference is less than the threshold; and  classify the modulation technique as continuous quadrature phase shift keying (CQPSK) modulation when the difference is greater than the threshold

7.	Note that the closest prior art found is as follows: 
(a) Ghosh et al. (US-20060215789-A1), which is directed towards mobile phone technology and more specifically to detecting the modulation format type of a signal, discloses: 
the control circuitry calculating a first difference between the second SNR and the first SNR (FIG. 8 & ¶ 0123); 
the control circuitry determining whether the first difference is greater than a threshold; and the control circuitry classifying a modulation technique of the received wireless signal based on whether the first difference is greater than the threshold (FIG. 8 & ¶ 0123).

 (b) Cheng et. al (US-20120140800-A1), which is directed towards a wireless transmission apparatus and a modulation scheme selection method, discloses: 
and a processor configured to calculate a first signal-to-noise ratio (SNR) at or near a middle of a first symbol of the wireless signal, calculate a second SNR at or near an edge of the first symbol (¶ 0013: ¶ 0027 & FIG. 1)

8.	However, in accordance with the Examiner’s best judgement, none of these references, taken alone or in any reasonable combination, teach the claims as amended, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414 
Feb/02/2021                                                                                                                                                                                                       



/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414